



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Levesque, 2012 ONCA 231

DATE: 20120410

DOCKET: C52163

Doherty, MacPherson and Sharpe JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jacqueline Levesque

Appellant

Richard Litkowski, for the appellant

Michelle Campbell, for the respondent

Heard:  April 10, 2012

On appeal from the sentence imposed on June 9, 2009 by
    Justice Marrocco of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Assuming without deciding that the standard of review in this court is
    unaffected by the fact that the sentence was the product of a joint submission,
    we see no error in principle in the period of parole ineligibility imposed. 
    Nor do we view that part of the sentence as clearly unreasonable.  The
    appellant does not take issue with the other terms of the sentence.

[2]

The appeal is dismissed.


